IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-60666
                          Summary Calendar



ANTONIO LAZO,

                                          Petitioner,

versus

UNITED STATES PAROLE COMMISSION,

                                          Respondent.

                        - - - - - - - - - -
           Appeal from a Treaty Transfer Determination
              of the United States Parole Commission
                            (66995-080)
                        - - - - - - - - - -

                          September 9, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Antonio Lazo, a federal prisoner transferred to the United

States under a prisoner-exchange treaty following two convictions

in Mexico, filed a timely notice of appeal to this court pursuant

to 18 U.S.C. § 4106A(b)(2)(A) from the initial release date

determination made by the United States Parole Commission (Parole

Commission).    Because the Parole Commission’s initial

determination was incorrect, we granted the Parole Commission’s

request for an extended remand to reopen the determination of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-60666
                                -2-

Lazo’s release date.   The Parole Commission has now filed a

report of its redetermination.    Lazo, through the Federal Public

Defender, has filed objections to the redetermination, and the

Parole Commission has filed a reply to Lazo’s objections.

Accordingly, we may now address the merits of Lazo’s direct

appeal.

     Lazo argues that the Parole Commission has exceeded its

authority to redetermine Lazo’s sentence by relying upon

information that was not shown to be contained in the record of

the foreign sentencing court and further that the information

relied upon by the Parole Commission is, in fact, wrong in light

of the official judgments contained in Lazo’s record.    Lazo also

argues alternatively that it would be contrary to law to increase

his sentence after so many years.    Finally, Lazo argues that he

was denied due process of law and his right to counsel at the

rehearing.

     This court reviews the Parole Commission’s determination de

novo, upholding the release date determination unless it was

imposed in violation of law, as a result of an incorrect

application of the sentencing guidelines, or is outside the

applicable guideline range and is unreasonable or was imposed for

an offense for which there is no applicable sentencing guideline

and is plainly unreasonable.     Navarrete v. United States Parole

Comm’n, 34 F.3d 316, 318 (5th Cir. 1994).

     Although Lazo is entitled to representation before the

Parole Commission, 18 U.S.C. § 4109, he waived his right to
                            No. 96-60666
                                 -3-

attorney representation at the hearing.    Accordingly, he was not

denied due process or his right to counsel at the hearing.

     The jurisdiction of the Parole Commission to set a release

date and periods and conditions of supervise release extends

until the transferee is released from prison.    28 C.F.R.

§ 2.68(a)(2).    The Commission may reopen and modify a

determination based upon information which was not previously

considered provided that the information was “contained in the

record of the foreign sentencing court.”    Id. at § 2.68(k)(2).

     The Parole Commission concedes that “the information was

transferred through administrative agencies,” but the Parole

Commission nevertheless asserts that the “ultimate source of the

information on the foreign sentences must be [the] court records

on the criminal convictions.”    The language of the regulation is

plain and unambiguous:    the information relied upon by the Parole

Commission to reopen the proceedings must have been “contained in

the record of the foreign sentencing court.”    § 2.62(k)(2).   The

Commission has made no showing that the information relied upon

to reopen and modify Lazo’s release date was in fact “contained

in the record of the foreign sentencing court.”

     The Parole Commission contends that Lazo’s challenge to the

manner in which his sentence was calculated should be presented

to the Bureau of Prisons (BOP) in a habeas petition as it is

required only to assure itself that the combination of the term

that the prisoner serves in custody and the supervised release

term does not exceed the term of imprisonment imposed by the

foreign court.
                             No. 96-60666
                                  -4-

     Under the plain language of the statute and this court’s

precedent, the Parole Commission, not the BOP, translates Lazo’s

foreign sentence into an equivalent domestic sentence.

§ 4106A(b); Cannon v. United States Dep’t of Justice, 973 F.2d
1190, 1193-94 (5th Cir. 1992), denying reh'g to, 961 F.2d 82 (5th

Cir. 1992).   Because the Parole Commission has not complied with

its own regulations in translating Lazo’s foreign sentence into

an equivalent domestic sentence, Lazo’s sentence must be VACATED

and REMANDED for yet another redetermination.   We are mindful

that Lazo may be entitled to an immediate release if his two

sentences are not required to be served consecutively.

Accordingly, IT IS ORDERED that the Commission redetermine Lazo’s

release date within 90 days of the date of this opinion.

     VACATED AND REMANDED.